 Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 1 of 23 PageID #: 828




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 NANCY WOODS,                                 )
                                              )
        Plaintiffs,                           )
                                              )
        vs.                                   )       Case No. 4:19-cv-01401-SRC
                                              )
 THE CIRCUIT ATTORNEY’S                       )
 OFFICE OF THE CITY OF ST.                    )
 LOUIS, et al.,                               )
                                              )
        Defendants.                           )

                                   Memorandum and Order

       Plaintiff Nancy Woods alleges that her former employer, the St. Louis Circuit Attorney’s

Office, fired her because of her age and race. Woods, who is Caucasian, worked for the Circuit

Attorney’s Office for 28 years and was 64 years old at the time of her termination. Woods

admits that she used profanity in the workplace and that a co-worker reported to her supervisor

that Woods yelled at her over a workplace dispute. Defendants claim they fired Woods for these

reasons, rather than her age or race. Because Woods has not shown that Defendants’ legitimate

reasons for her termination were pretext for intentional discrimination, the Court grants [59]

Defendants’ Motion for Summary Judgment.

I.     Facts and background

       A.      Kimberly Gardner and the St. Louis Circuit Attorney’s Office

       In January 2017, Defendant Kimberly Gardner became the duly elected Circuit Attorney

of the City of St. Louis. As Circuit Attorney, Gardner is responsible for “manag[ing] and

conduct[ing] all criminal cases, business and proceedings of which the circuit court of the city of

St. Louis shall have jurisdiction.” Mo. Rev. Stat. §56.450. To that end, Gardner oversees the St.


                                                  1
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 2 of 23 PageID #: 829




Louis Circuit Attorney’s Office—employing various assistant circuit attorneys, investigators,

paralegals, and other support staff.

       B.      Nancy Woods

       Woods worked for the St. Louis Circuit Attorney’s Office for over 28 years. At the time

of her termination in January 2018, she was working as a paralegal assistant in the Child Support

Unit (CSU). Woods is Caucasian and, at the time of her termination, she was 64 years old.

       The personnel manual of the St. Louis Circuit Attorney’s Office provides in relevant part:

       The Circuit Attorney’s Office relies on its employees’ ethical behavior, honesty,
       integrity, and good judgment. Each employee should respect the rights of others
       and each is responsible for his or her own actions. Unprofessional behavior will
       not be tolerated and will be subject to discipline up to and including termination.

Doc. 61-10 (emphasis added). Woods received and reviewed a copy of the personnel manual

during her employment.

       C.      Transition to new administration

       After her election, Gardner hired Defendant Robert Steele as First Assistant. The First

Assistant is responsible for handling major criminal trials and for running the Office when the

Circuit Attorney is unavailable. Steele had no prior prosecutorial experience when Gardner hired

him as First Assistant. Gardner hired Defendant Michael Warrick to be her chief of staff. As

chief of staff, Warrick was principally responsible for budgetary and personnel issues. Gardner

hired Defendant Eula Simmons as Chief Clerk. The Chief Clerk manages all support staff at the

Circuit Attorney’s Office. As Chief Clerk, Simmons was Woods’s manager. Gardner, Steele,

Warrick, and Simmons are all African American.

       During an all-staff meeting of the Circuit Attorney’s Office after Gardner’s election,

Woods claims that she heard Steele say, “You people might think we’re stupid because we’re

poor and black, but we’re not.” Steele denies saying this. Woods also claims that when she first


                                                2
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 3 of 23 PageID #: 830




met Gardner, the latter introduced herself and asked Woods how long she had been working at

the Circuit Attorney’s Office. When Woods said “28 years,” Gardner responded, “Oh really,

why are you still here?” Gardner admits introducing herself to the staff after her election, but

denies making the comment.

       Gardner testified that employees of the Circuit Attorney’s Office have not received

formal performance evaluations during the three years since her election because her

administration is still developing a new evaluation tool.

       D.      Dockery retirement and first incident of unprofessional conduct

       On November 17, 2017, John Dockery retired from his position as Director of the Child

Support Unit at the Circuit Attorney’s Office. Dockery, who is Caucasian, avers that Gardner

told him he could either retire or be fired. Gardner denied telling Dockery he could retire or be

fired. Steele testified that Dockery was given the option to retire or be fired because he had

demonstrated unwillingness to be supervised by the incoming administration. At the time of his

retirement, Dockery had been working for the Circuit Attorney’s Office for 43 years and he was

67 years old. After Dockery’s retirement, Gardner hired Diarra Cross-Davis as the new Director

of the Child Support Unit. Cross-Davis is African American, and was 44 years old when she

was hired.

       On the day Dockery retired, Woods became upset and loudly spoke profanities while

walking up and down the halls of the Circuit Attorney’s Office. Witnesses described her as

“irate” and “cursing,” and recalled her saying words to the effect of “f*ck this office.” At her

deposition, Woods admitted that she said “they f*cking fired John” multiple times, in an elevated

tone of voice, while walking up and down the halls of the Circuit Attorney’s Office. Steele was

one of the witnesses who observed Woods’s outburst on November 17, 2017.



                                                 3
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 4 of 23 PageID #: 831




       E.      Meeting with Warrick and Simmons

       On January 5, 2018, Warrick and Simmons met with Woods in Warrick’s office.

Warrick had been tasked with oversight of the Child Support Unit while the Office looked for

Dockery’s successor. Accordingly, Warrick arranged individual meetings with the Child

Support Unit staff to meet them and learn about their job duties. He described the purpose of his

January 5 meeting with Woods as “just trying to find out what was going on in the Child Support

Unit.” It was not a disciplinary meeting. During this meeting, Warrick and Simmons told

Woods they appreciated her work and that she was performing her paralegal duties competently.

       F.      Second incident of unprofessional conduct

       On January 18, 2018, Woods had a verbal altercation with Carletta Fielder, another

employee in the Child Support Unit. Fielder reported to her manager, Simmons, that Woods had

confronted her in her office and yelled at her regarding a workplace issue.

       Woods denies yelling at Fielder but admits that she went to Fielder’s office on January 18

to discuss a workplace disagreement. The incident arose after Fielder sent an email to the

support staff in the Child Support Unit, including Woods, asking each member of the support

staff to sign up for dates to cover the telephones. The email directed that any concerns regarding

the phone coverage issue should be directed to Simmons. Woods replied to the email by signing

up for telephone coverage on two of the available days. Fielder then called Woods to tell her to

sign up for additional days. According to Fielder, she asked Woods to cover one additional

telephone coverage shift that nobody else could take and Woods responded by yelling at her.

Woods told Fielder that she was too busy to cover the phones on docket days (Wednesdays,

Thursdays, and Fridays), but could cover on Mondays or Tuesdays. Woods testified that while

she was speaking with Fielder by phone, trying to explain why she could not take the additional



                                                4
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 5 of 23 PageID #: 832




shift, Fielder hung up on her. Woods then walked to Fielder’s office to continue the

conversation.

       Fielder reported the confrontation with Woods to Simmons. Simmons immediately

reported what Fielder told her about the incident to Warrick. Warrick then met with Woods to

discuss the incident and told her “you will not have another outburst again in this office.” Later

the same day, Warrick and Simmons met with Woods, Fielder, and another member of the

support staff, Wendy Steinhauser. Fielder testified that she told Warrick her account of the

confrontation with Woods during this meeting. During the meeting, Warrick and Simmons told

Woods that her behavior was rude and unprofessional. According to Simmons, Woods admitted

that she had did not get along with Fielder and apologized for her behavior. Woods denies that

she apologized or that she had a problem with Fielder. Simmons prepared a memorandum

documenting the events of January 18 and shared the memorandum with Warrick.

       G.       Warrick’s memorandum to Gardner

       After the meeting on January 18, Warrick prepared a memorandum to Gardner regarding

the “verbal disagreement” between Woods and Fielder. Warrick wrote that Woods

       …indicated she was not able to cover the phones due to her work as a paralegal
       during Docket Days when the [Child Support Unit] attorneys are in court. Ms.
       Fielder informed her if she had an issue with coverage to take her concerns up with
       Ms. Simmons who is over the support staff. Ms. Fielder hung up the telephone
       ending the conversation. Ms. Woods was upset and stormed down to Ms. Fielder’s
       office where a verbal confrontation ensued with Ms. Woods raising her voice to
       Ms. Fielder.

Doc. 64-3.

       Warrick noted in his memorandum that Woods denied yelling and denied that the

conversation was a confrontation. However, Warrick determined that Fielder’s account of their

interaction had “more veracity” because the conversation was loud enough to be heard down the

hall, because Woods had been instructed to take complaints about the phone coverage schedule
                                                 5
 Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 6 of 23 PageID #: 833




to Simmons (rather than Fielder), and because of “anecdotal evidence that Ms. Woods has had

loud outburst [sic] and verbal confrontations in the past.” Id. Warrick testified that Steinhauser

told him she could hear, from her office down the hall, raised voices during the confrontation

between Fielder and Woods. During her deposition, Steinhauser denied hearing raised voices or

reporting such to Warrick. Warrick testified that his mention of “anecdotal evidence” referred to

the incident when Woods used profanity in the hallways after Dockery retired.

       Warrick’s memorandum concludes with the following recommendation:

       Reinforce to Ms. Woods that the [Circuit Attorney’s Office] has a zero tolerance
       [sic] of verbal or physical confrontations amongst or between employees. The
       matter will be taken to [Circuit Attorney] Kim Gardner for a determination of
       disciplinary action up to and including termination.

Id.

       H.      Termination

       Warrick orally conveyed the contents of his memorandum to Gardner. After that

conversation, Gardner made the decision to terminate Woods’s employment. On January 26,

2018, Woods was called to a meeting with Warrick, Simmons, and Steele. Simmons was at the

meeting as Woods’s supervisor. Steele attended because, as First Assistant, he was in charge of

the Child Support Unit. Warrick led the meeting and communicated to Woods that she could

either resign or be fired. Woods chose termination.

       I.      Woods’s replacement in child support unit

       Approximately six months after Woods’s termination, the Circuit Attorney’s Office

moved another staff member, K.S., from the warrant office to the Child Support Unit to take on

Woods’s former job duties. K.S. is African American. She was 47 years old and had been at the

Circuit Attorney’s Office for less than a year when she moved from the warrant office to the

Child Support Unit.


                                                 6
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 7 of 23 PageID #: 834




       J.      EEOC position statement

       After her termination, Woods filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC). See Doc. 64-15. In response, Warrick prepared

and submitted the Circuit Attorney’s Office’s position statement to the EEOC. The position

statement stated that Woods was fired “for her unprofessional conduct, refusals to cooperate with

reasonable office requests, and over-all negative attitude toward the new administration of the

Circuit Attorney’s Office”. Id. As examples, the position statement specifically identified

Woods’s use of profanity on the day Dockery retired, Woods’s verbal confrontation of Fielder

about the phone coverage issue, Woods’s “refusal to help” on phone coverage, and Woods’s

decision to take up the phone coverage issue with Fielder despite having been instructed to

address any issues to Simmons. Id.

       K.      Gardner’s testimony

       The Parties do not dispute that Gardner is the final decisionmaker in all hiring and firing

decisions at the Circuit Attorney’s Office. Gardner’s testimony regarding how she arrived at the

decision to fire Woods varies in some respects from the testimony of her own staff.

       Gardner testified that both Simmons and Warrick recommended to her that Woods be

fired. Simmons and Warrick both denied recommending Woods’s termination. Gardner testified

that Simmons made the decision to bring K.S. from the warrant office to the Child Support Unit

to replace Woods. Simmons denied this.

       Gardner testified that she relied on information provided by Warrick and Simmons about

Woods’s verbal altercation with Fielder in reaching the decision to fire Woods. Simmons denied

providing any information about the incident to Gardner. Gardner testified that Warrick told her

Woods “cussed” at Fielder during the altercation, causing Fielder to cry and become afraid to go



                                                7
 Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 8 of 23 PageID #: 835




back to work. Warrick did not recall Fielder telling him that she was afraid or that Woods used

profanity, and did not recall relaying such information to Gardner.

       L.      Employee terminations during Gardner’s tenure

       At the time Gardner took office, the Circuit Attorney’s Office had 139 employees. 76%

of the employees were Caucasian and 21% were African American. Doc. 71 at ¶ 33. The record

shows Gardner has fired eleven employees during her tenure in addition to Woods, including

Dockery, and Cross-Davis. Id. at ¶ 20, 35-36. Of those, nine were Caucasian (82%) and two

were African American (18%). Id. Three of the Caucasian employees Gardner fired were

members of the preceding administration’s executive team.

II.    Standard

       Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, demonstrates no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Cordry v. Vanderbilt Mortg. & Fin.,

Inc., 445 F.3d 1106, 1109 (8th Cir. 2006) (quoting Bockelman v. MCI Worldcom, Inc., 403 F.3d

528, 531 (8th Cir. 2005)). The proponent of a motion for summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The

proponent need not, however, negate the opponent's claims or defenses. Id. at 324–25. In response

to the proponent's showing, the opponent must “come forward with ‘specific facts showing that

there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). A “genuine” dispute of material fact is more than



                                                  8
 Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 9 of 23 PageID #: 836




“some metaphysical doubt as to the material facts.” Id. at 586. “[T]here is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “If the evidence is merely

colorable...or is not significantly probative...summary judgment may be granted.” Id. at 249–50

(citations omitted).

III.   Discussion

       Woods asserts claims of race discrimination, age discrimination, and civil conspiracy

against Defendants the St. Louis Circuit Attorney’s Office, Gardner, Steele, Warrick, and

Simmons. In Count I of her Complaint, Woods asserts claims for race discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000(e) et seq., and the

Missouri Human Rights Act (MHRA), Mo. Rev. Stat. §213.010 et seq., against the Circuit

Attorney’s Office only. In Count II, Woods asserts claims for age discrimination in violation of

the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., and MHRA

against the Circuit Attorney’s Office only. In Counts III and IV, Woods asserts claims of race

discrimination against all Defendants pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1981,

respectively. Finally, in Count VI, Woods asserts a claim for civil conspiracy to deprive her civil

rights against the individual defendants only. Defendants move for summary judgment on all

Counts of Woods’s complaint, arguing that Woods has failed to show Defendants’ legitimate

reasons for her termination were pretext for age or race discrimination under the burden-shifting

framework set forth in McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973).

       A.      Race discrimination

       Because the McDonnell Douglas framework applies to all of Woods’s race

discrimination claims, the Court considers them together. Woods can survive summary



                                                 9
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 10 of 23 PageID #: 837




judgment on her race discrimination claims in two ways. She may either “present admissible

evidence directly indicating unlawful discrimination,” or alternatively, she could create “an

inference of unlawful discrimination under the burden-shifting framework established in

McDonnell Douglas Corp.” Gibson v. Am. Greetings Corp., 670 F.3d 844, 853 (8th Cir. 2012)

(quoting Humphries v. Pulaski Cnty. Special Sch. Dist., 580 F.3d 688, 692 (8th Cir. 2009).

               1.      Direct evidence

       Woods contends that she has offered direct evidence her firing was racially motivated.

“Direct evidence” “shows ‘a specific link between the alleged discriminatory animus and the

challenged decision, sufficient to support a finding by a reasonable fact finder that an illegitimate

criterion actually motivated the adverse employment action.’” St. Martin v. City of St. Paul, 680

F.3d 1027, 1033 (8th Cir. 2012) (quoting Griffith v. City of Des Moines, 387 F.3d 733, 736 (8th

Cir. 2004)). Direct evidence of discrimination may include “remarks of the employer that reflect

a discriminatory attitude,” as well as “comments which demonstrate a discriminatory animus in

the decisional process or those uttered by individuals closely involved in employment decisions.”

Roberts v. Park Nicollet Health Servs., 528 F.3d 1123, 1128 (8th Cir. 2008).

       Woods argues that Steele’s statement “[y]ou people might think we’re stupid because

we’re poor and black,” was “racially hostile” and evidence of intentional discrimination. Doc.

63 at 13. Assuming without deciding that Steele’s statement was racially hostile, the Court finds

that this isolated statement is not direct evidence Woods’s firing was racially motivated. Steele

made the comment at an all-staff meeting. Woods has not shown the comment was directed to

her specifically, or even to only Caucasian employees generally. Further, Steele made the

statement not long after Gardner’s election in January 2017, many months before Woods’s

termination in January 2018. Stray comments made many months before an adverse



                                                 10
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 11 of 23 PageID #: 838




employment decision are not direct evidence of intentional discrimination. See Bone v. G4S

Youth Servs., LLC, 686 F.3d 948, 954 (8th Cir. 2012) (comments made six months before

adverse employment action were not direct evidence of discrimination); Ramlet v. E.F. Johnson,

507 F.3d 1149, 1153 (8th Cir. 2007) (comments made more than four months before the adverse

employment action were not connected to the decision-making process and, therefore, were not

direct evidence of discrimination). Finally, “statements by nondecisionmakers” are not direct

evidence of discrimination. Twymon v. Wells Fargo & Co., 462 F.3d 925, 933 (8th Cir. 2006).

Woods does not dispute that Gardner alone was the final decisionmaker in all firing decisions.

Thus, Steele’s statement is not direct evidence of discrimination.

       Woods also contends that other employment decisions at the Circuit Attorney’s Office—

e.g., Dockery’s forced retirement and replacement by Cross, Steele’s hiring, and the termination

of multiple Caucasian employees in the first year of Gardner’s term—are “direct evidence” that

her own firing was racially motivated. Doc. 63 at 4-5. The Court disagrees. Though Woods is

correct that “direct evidence in this context is not the converse of circumstantial evidence,”

Griffith, 387 F.3d at 736, direct evidence must show a “specific link between the alleged

discriminatory animus and the challenged decision.” Id. (emphasis added). Evidence that other

employment decisions may have been racially motivated relates to Woods’s own claim, if at all,

only indirectly. Accordingly, the Court finds Woods has failed to support her claim by direct

evidence.

               2.      Indirect evidence – McDonnell Douglas

       Because Woods has failed to produce direct evidence of intentional discrimination, the

Court considers her race discrimination claims under the McDonnell Douglas burden-shifting

framework. Gibson, 670 F.3d at 853. The McDonnell Douglas framework applies equally to



                                                 11
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 12 of 23 PageID #: 839




Woods’s race discrimination claims under Title VII, 42 U.S.C. § 1983, 42 U.S.C. § 1981, and the

MHRA. See Lake v. Yellow Transp., Inc., 596 F.3d 871, 873 (8th Cir. 2010) (Title VII); Burton

v. Arkansas Sec'y of State, 737 F.3d 1219, 1229 (8th Cir. 2013) (§ 1983); Young v. Builders Steel

Co., 754 F.3d 573, 577 (8th Cir. 2014) (§ 1981); Griffey v. Daviess/DeKalb Cty. Reg'l Jail, No.

10-06099-CV-SJ-DGK, 2012 WL 10881, at *3 (W.D. Mo. Jan. 3, 2012) (MHRA).

        Under the burden-shifting analysis, a plaintiff must first establish a prima facie case of

intentional discrimination. McDonnell Douglas Corp., 411 U.S. at 802. If the plaintiff

establishes a prima facie case, a presumption of discrimination is established and the burden of

production shifts to the defendant to articulate a legitimate, non-discriminatory reason for the

adverse employment action. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993). The

defendant need not persuade the court that the articulated reason was the basis of the employer’s

action; rather, it must simply provide some evidence of a non-discriminatory reason or reasons

for its action. Id. at 510.

        Upon the proffer of such evidence, the presumption of discrimination established by the

prima facie case “simply drops out of the picture.” Id. at 510-11. The burden then shifts back to

the plaintiff to prove that the reason articulated by the employer was really a pretext for

discrimination. Young, 754 F.3d at 578. A rejection of the employer’s proffered non-

discriminatory reason by itself or combined with elements of the prima facie case may be enough

to establish, but does not compel, an inference of intentional discrimination. St. Mary’s Honor

Ctr., 509 U.S. at 511.

        To establish a prima facie case of race discrimination, Woods must show (1) she is a

member of a protected class, (2) she met her employer’s legitimate expectations, (3) she suffered

an adverse employment action, and (4) the circumstances give rise to an inference of



                                                 12
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 13 of 23 PageID #: 840




discrimination. Young, 754 F.3d at 577. Defendants move for summary judgment on Woods’s

race discrimination claims on two independent grounds. First, Defendants argue that Woods

cannot establish even a prima facie case because she has offered no evidence permitting an

inference of race discrimination. Second, Defendants argue that, even if Woods could establish a

prima facie case, Defendants have put forth legitimate, non-discriminatory reasons for her

termination and Woods cannot show that those reasons are pretextual.

       A prima facie case of discrimination “requires only a minimal showing, while a showing

of pretext requires more substantial evidence.” Cherry v. Ritenour Sch. Dist., 361 F.3d 474, 479

(8th Cir. 2004). The Court need not decide whether Woods’s proffered evidence constitutes

even the “minimal showing” necessary to make her prima facie case because—even assuming

that it does—she cannot show that Defendants’ legitimate reasons for her termination were

pretextual. See Riser v. Target Corp., 458 F.3d 817, 820-21 (8th Cir. 2006) (where employer has

proffered legitimate, non-discriminatory reasons for adverse employment action, court may skip

analysis of prima facie case and move directly to question of discrimination vel non).

       Defendants have offered legitimate, non-discriminatory reasons for Woods’s termination.

Woods admits that she loudly and repeatedly said “they f*cking fired John” in the hallways of

the Circuit Attorney’s Office on the day Dockery retired. Woods admits that Fielder told her

supervisor that Woods yelled at her regarding a workplace issue. In their EEOC position

statement, Defendants specifically identified both of these incidents as reasons for Woods’s

termination. The Circuit Attorney’s Office personnel manual, which Woods received and

reviewed, states that unprofessional behavior will be subject to discipline up to and including

termination. Violation of company policy is a legitimate, non-discriminatory reason for

termination. Wierman v. Casey's Gen. Stores, 638 F.3d 984, 995 (8th Cir. 2011). Accordingly,



                                                13
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 14 of 23 PageID #: 841




Defendants have met their burden to offer legitimate, non-discriminatory reasons for Woods’s

firing.

          Because Defendants offer legitimate reasons for her termination, Woods bears the burden

to show those reasons were pretextual. Young, 754 F.3d at 578. “A plaintiff may show pretext,

among other ways, by showing that an employer … treated similarly-situated employees in a

disparate manner.” Lake v. Yellow Transp., Inc., 596 F.3d 871, 874 (8th Cir. 2010). A plaintiff

may also show pretext with “evidence that an employer has proffered an explanation with no

basis in fact, with evidence that the plaintiffs recently received favorable reviews, or with

evidence that the employer’s proffered reason for its employment decision has changed

substantially over time.” Morris v. City of Chillicothe, 512 F.3d 1013, 1019 (8th Cir. 2008).

Woods contends that she has offered evidence of pretext in each of these ways.

                 a.     Comparator

          Woods argues Defendants’ reasons are pretextual because she was fired while Fielder

(who is African American) was not, even though there is evidence both raised their voices during

their verbal confrontation. “At the pretext stage, the test for whether someone is sufficiently

similarly situated, as to be of use for comparison, is rigorous.” Edwards v. Hiland Roberts

Dairy, Co., 860 F.3d 1121, 1126 (8th Cir. 2017). The employee “used for comparison must have

dealt with the same supervisor, have been subject to the same standards, and engaged in the same

conduct without any mitigating or distinguishing circumstances.” Id. (quoting Bone, 686 F.3d at

956). The Court finds that Fielder is not a similarly situated comparator. Even though Woods

and Fielder shared a supervisor and were both subject to the personnel policy, significant

distinguishing circumstances exist. Unlike Fielder, Woods admittedly had a prior incident of

unprofessional conduct. Woods admits that she previously used profanity, in a raised voice, in



                                                 14
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 15 of 23 PageID #: 842




the halls of the Circuit Attorney’s Office. Woods offers no evidence that Fielder engaged in

similar behavior. Thus, the fact Fielder was not also fired is not evidence of pretext. See

Edwards, 860 F.3d at 1126 (comparator must have “engaged in the same conduct without any

mitigating or distinguishing circumstances”).

               b.      Factual basis for termination

       Woods also argues that Defendants’ proffered reasons for her termination have no basis

in fact, and are thus pretextual. The Court disagrees. As noted above, Defendants have

articulated at least two legitimate, non-discriminatory reasons for Woods’s firing: using profanity

the day Dockery retired and yelling at Fielder during their verbal confrontation. Woods has

failed to show that either of these reasons has “no basis in fact.” Morris, 512 F.3d at 1019.

       As to the first, Woods admits that she loudly and repeatedly said “they f*cking fired

John” in the hallways of the Circuit Attorney’s Office the day Dockery retired. However,

Woods argues that this infraction “could be viewed as minor,” Doc. 63 at 11, because Steele

observed it at the time but took no action, and because Warrick and Simmons did not address it

during their January 5 meeting with Woods. But “[t]he wisdom of a company’s decision to

terminate its employee for what this Court may regard as a frivolous reason is not an issue in a

Title VII case.” Stuart v. Gen. Motors Corp., 217 F.3d 621, 637 (8th Cir. 2000). In Missouri, at-

will employees may be terminated for “any reason or no reason as long as the termination is not

otherwise unlawful.” Greeno v. Little Blue Valley Sewer Dist., 995 F.2d 861, 864 (8th Cir.

1993). Woods admits she used profanity in the workplace, in violation of office policy, so she

has failed to show that this reason for her termination has no basis in fact.

       Defendants’ second proffered reason for Woods’s termination is that Woods yelled at

Fielder during their verbal confrontation over phone coverage. Woods admits the conversation



                                                 15
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 16 of 23 PageID #: 843




with Fielder occurred. Woods also admits Fielder reported to Simmons that Woods yelled at her,

but denies actually doing so. Woods argues that she did not yell at Fielder, so this reason for her

termination has no basis in fact and is pretextual.

       In Stuart, the Eighth Circuit considered an analogous case in which the plaintiff disputed

the facts underlying her termination and thereby argued pretext. 217 F.3d at 636. The Court

stated that the plaintiff’s “denial of the facts upon which her termination was based, standing

alone… is not evidence that [the employer]’s stated reason was a pretext” because “the veracity

of the facts” was not the “core question.” Id. at 637. Rather, the core question concerned

whether “the employment decision was based upon intentional discrimination.” Id. Thus, the

Eighth Circuit affirmed summary judgment for the employer because (1) the individual who

investigated and reported the events to the decisionmaker believed his report to be accurate, and

(2) the decisionmaker relied on that report and “did not possess any other evidence contradicting

the accuracy of the report.” Id.

       Here, Warrick investigated the events and reported them to Gardner, who made the

decision to terminate Woods. Woods argues that Warrick did not actually investigate, so he had

reason to know his report was not accurate. Doc. 63 at 9. The Court disagrees. Woods does not

dispute that Warrick spoke to her about the incident. Woods also does not dispute that Fielder

reported the incident to Simmons, who relayed that report to Warrick. Further, Fielder testified

that she told Warrick what happened during the January 18 meeting. Thus, the record does not

support Woods’s contention that Warrick’s investigation “never took place.” Id.

       At most, the record indicates that Warrick’s investigation was imperfect. Warrick

testified that Steinhauser told him she heard raised voices, but Steinhauser denied this. Warrick

apparently did not interview any other witnesses (except Fielder) who heard raised voices.



                                                 16
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 17 of 23 PageID #: 844




Warrick’s report states that he credited Fielder’s account over Woods’s for three reasons: (1)

Woods’s prior outburst (i.e., her use of profanity when Dockery retired), (2) Woods’s defiance of

the instruction to address the phone coverage issue with Simmons instead of Fielder, and (3)

Steinhauser’s (alleged) testimony regarding raised voices. Even if Steinhauser’s testimony is

discounted, the Court finds no genuine issue of material fact as to whether Warrick believed his

report to be accurate.

       Warrick orally conveyed the report of his investigation to Gardner. Relying on the

report, Gardner made the decision to fire Woods. Woods offers no evidence that Gardner

possessed “any other evidence contradicting the accuracy of [Warrick’s] report.” Stuart, 217

F.3d at 637. Accordingly, Woods has failed to create a genuine issue of material fact that this

reason for her termination was pretext for discrimination.

               c.        Recent favorable review

       Woods next argues that Defendants’ reasons for her termination were pretextual because

she had recently received a favorable review. Woods acknowledges that she had not received a

formal performance review at least since the start of Gardner’s term in January 2017, which

Gardner explained was due to not having developed a new performance-evaluation tool since she

took office. Doc. 63 at 8. However, Woods argues that her January 5, 2018 meeting with

Simmons and Warrick was a recent favorable review because Warrick told her she was

performing her paralegal duties competently. The Court assumes without deciding that the

January 5 meeting was a recent favorable review. Regardless, “evidence of a strong employment

history will not alone create a genuine issue of fact regarding pretext and discrimination.” Main

v. Ozark Health, Inc., 959 F.3d 319, 326 (8th Cir. 2020). Where the “culminating event” leading

to an employee’s termination occurs after the favorable review, the review is not evidence of



                                                17
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 18 of 23 PageID #: 845




pretext. Id.; see also Lindeman v. Saint Luke's Hosp. of Kansas City, 899 F.3d 603, 607 (8th Cir.

2018) (noting that the favorable review was made prior to the conduct justifying termination and

finding that “a review issued without that knowledge is irrelevant to whether [the employee] was

actually terminated for the given reason”).

       Here, the culminating event leading to Woods’s firing was her confrontation with Fielder

on January 18, after the January 5 meeting with Simmons and Warrick. Further, Woods has not

shown that either Simmons or Warrick was aware on January 5 of her prior outburst in response

to Dockery’s retirement. Accordingly, the January 5 meeting does not create a genuine issue of

fact that either of Defendants’ proffered reasons for Woods’s firing is pretextual.

               d.      Shifting justifications for termination

       Woods next argues that Defendants’ reasons for her termination have changed over time,

showing that those reasons are pretextual. “A change in an employer's legitimate,

nondiscriminatory reason for firing an employee is probative of pretext only if the discrepancy is

‘substantial.’” Bone, 686 F.3d at 957. To the extent Defendants’ reasons for Woods’s

termination have changed at all, the Court finds any such change insubstantial.

       Warrick’s report to Gardner identified the relevant issue as “whether the verbal

altercation between Ms. Woods and Ms. Fielder was initiated by Ms. Woods [and] amounted to a

confrontation,” and, if so, whether it was “unprofessional behavior warranting disciplinary

action.” Doc. 64-3. Per the report, Warrick based his decision to believe Fielder’s account over

Woods’s in part on “anecdotal evidence that Ms. Woods has had loud outburst [sic] and verbal

confrontations in the past.” Id. Warrick testified that this “anecdotal evidence” was Woods’s

use of profanity the day Dockery retired, conduct Woods herself admitted. Gardner made the

decision to terminate Woods based on Warrick’s report.



                                                18
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 19 of 23 PageID #: 846




        In response to Woods’s EEOC complaint, Defendants’ stated in their position statement

that Woods was terminated “for her unprofessional conduct, refusals to cooperate with

reasonable office requests, and over-all negative attitude toward the new administration of the

Circuit Attorney’s Office”. Id. As examples, the position statement specifically identified

Woods’s use of profanity on the day Dockery retired, Woods’s verbal confrontation of Fielder

about the phone coverage issue, Woods’s “refusal to help” on phone coverage, and Woods’s

decision to take up the phone coverage issue with Fielder despite having been instructed address

any issues to Simmons. Id.

       Woods argues that Defendants’ reasons for her termination have changed substantially in

that Defendants have, for summary judgment purposes, “abandoned” their claim that Woods

refused to help with phone coverage, and because Defendants did not claim they fired Woods for

her Dockery outburst or for disobeying an instruction to address issues with phone coverage with

Simmons until after Woods’s EEOC complaint. The Court disagrees. Warrick’s report, though

principally focused on the issue of whether Woods acted unprofessionally by yelling at Fielder,

specifically notes that Fielder told Woods to address phone coverage issues to Simmons.

Warrick’s report also mentions the “anecdotal evidence” of a prior outburst, referring to the

Dockery incident. Thus, these issues were mentioned in both Warrick’s report and the position

statement.

       Defendants have consistently represented that Woods was fired for unprofessional

conduct. Accordingly, any change in Defendants’ reasons for Woods’s termination was

insubstantial. See McCullough v. Univ. of Arkansas for Med. Sciences, 559 F.3d 855, 863 (8th

Cir. 2009). Finally, the Court finds no merit in Woods’s contention Defendants “abandoned”

their claim she refused to help with phone coverage. Defendants’ summary judgment burden



                                                19
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 20 of 23 PageID #: 847




was to identify any legitimate, non-discriminatory reason for Woods’s termination. Defendants

have met that burden. Defendants’ choice not to address other reasons at the summary judgment

stage is not evidence of pretext.

               e.      Other employment decisions

       Finally, the Court considers whether Woods’s evidence regarding other employment

decisions in the Circuit Attorney’s Office creates a genuine issue of fact as to pretext. Woods

offered evidence that Gardner forced Dockery to retire and replaced him with Cross-Davis, a

younger, less-experienced, African American attorney. Woods argues that Steele was

unqualified because he lacked prosecutorial experience before being hired as Gardner’s First

Assistant. Woods argues K.S. was likewise unqualified to replace her as a paralegal assistant in

the Child Support Unit. Finally, Woods offers certain statistical evidence. The record shows

that the Circuit Attorney’s Office was 76% Caucasian and 21% African American when Gardner

took office. Other than Woods, Gardner has fired eleven employees: nine Caucasian and two

African American.

       “[I]t is not the role of this court to sit as a ‘super-personnel department’ to second guess

the wisdom of a business’s personnel decisions.” Ward v. Int'l Paper Co., 509 F.3d 457, 462

(8th Cir. 2007). Apart from noting the race (and age) of the individuals involved, Woods offers

nothing to show that discriminatory animus played a role in any of these employment decisions.

Woods “must do more than merely point to race and proclaim: ‘Aha! Discrimination.’” Hague

v. Thompson Distribution Co., 436 F.3d 816, 829 (7th Cir. 2006). At the pretext stage, “the test

for determining whether employees are similarly situated to a plaintiff is a rigorous one.” Bone,

686 F.3d at 956. Woods has not shown—or even attempted to show—that any of these other

employment decisions is a valid comparator to her own.



                                                20
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 21 of 23 PageID #: 848




       Likewise, Woods not shown that her statistical evidence is probative of pretext. “[I]n

order for statistical evidence to be probative of pretext, it must analyze the treatment of

comparable employees.” Evers v. Alliant Techsystems, Inc., 241 F.3d 948, 958 (8th Cir. 2001);

see also Williams v. Ford Motor Co., 14 F.3d 1305, 1309 (8th Cir. 1994) (“For the statistical

comparison to be probative in persuading the trier of fact on the ultimate issue of discrimination,

[plaintiff] must establish that the Caucasian employees who were [purportedly treated

differently] were ‘similarly situated in all relevant respects’ to the African–American

employees.”). Woods makes no showing that any of the other eleven employees fired by

Gardner were comparable to herself.

       Even if Woods had made such a showing, the proffered statistical evidence cannot

support a finding of pretext. When Gardner’s term began, the Circuit Attorney’s Office had 139

employees. 76% were Caucasian and 21% were African American. The record shows Gardner

has fired, in addition to Woods, eleven other employees during her tenure. Of those, nine were

Caucasian (82%) and two were African American (18%). These percentages vary only minutely

from what would be expected if the terminations occurred at random. Adjusting for the political

(and, absent more, not racially-discriminatory) reality that three of the terminated Caucasian

employees were political appointees of Gardner’s predecessor, the minute variances become

miniscule: six Caucasian (75%) and two African American (25%).          Given the small sample

size, and insignificant variances, the Court finds the statistical evidence does not support a

finding of pretext.

       Woods has failed to show that Defendants’ legitimate, non-discriminatory reasons for her

termination were pretextual. Accordingly, the Court grants Defendants’ motion for summary

judgment on Woods’s claims of race discrimination.



                                                 21
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 22 of 23 PageID #: 849




       B.      Age discrimination

       Woods also asserts claims for age discrimination in violation of the ADEA and MHRA.

As with her race discrimination claims, Woods may show age discrimination by either direct or

indirect evidence. Rothmeier v. Inv. Advisers, Inc., 85 F.3d 1328, 1331–32 (8th Cir. 1996).

       Woods contends that she has provided direct evidence of age discrimination, but the only

relevant evidence she identifies are Dockery’s replacement by a younger attorney, and her own

replacement by K.S. For the same reasons as above, the Court finds that evidence of these other

employment decisions relates to Woods’s own termination, if at all, only indirectly.

       Woods also offers evidence that, when she told Gardner she had been at the Circuit

Attorney’s Office for 28 years, Gardner responded, “Oh really, why are you still here?” “Length

of tenure, although it may correlate empirically with age, is not synonymous with age.” Erickson

v. Farmland Indus., Inc., 271 F.3d 718, 725 (8th Cir. 2001). Thus, comments regarding an

employee’s tenure are not direct evidence of age-based animus. Id. Gardner’s comment was a

reaction to Woods’s statement of her tenure, not her age. Accordingly, Gardner’s comment is

not direct evidence of age discrimination.

        Where a plaintiff relies on indirect proof of discrimination, the Court analyzes both

ADEA and MHRA claims of age discrimination under the McDonnell Douglas burden-shifting

framework. Schierhoff v. GlaxoSmithKline Consumer Healthcare, L.P., 444 F.3d 961, 964 (8th

Cir. 2006). As with her race discrimination claim, the Court need not decide whether Woods has

established a prima facie case of age discrimination because Woods has failed to show that

Defendants’ non-discriminatory reasons for her termination were pretextual. Woods relies on

the same showing of pretext for her age discrimination claims as her race discrimination claims.

Doc. 63 at 6-16. Because this evidence fails to show pretext, Woods’s age discrimination



                                               22
Case: 4:19-cv-01401-SRC Doc. #: 74 Filed: 07/28/20 Page: 23 of 23 PageID #: 850




claims—like her race discrimination claims—fail at the final prong of the McDonnell Douglas

analysis. The Court thus grants summary judgment for Defendants on Woods’s claims of age

discrimination under the ADEA and MHRA.

       C.      Conspiracy

       Finally, Woods asserts a claim of civil conspiracy to violate her civil rights, in violation

of 42 U.S.C § 1983. To succeed on a § 1983 conspiracy claim, a plaintiff must show: “that the

defendant conspired with others to deprive him or her of a constitutional right; that at least one of

the alleged co-conspirators engaged in an overt act in furtherance of the conspiracy; and that the

overt act injured the plaintiff.” Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999).

       Defendants argue for summary judgment on Woods’s conspiracy claim because Woods

has failed to show any constitutional violation. A plaintiff is “required to prove a deprivation of

a constitutional right or privilege in order to prevail on a § 1983 civil conspiracy claim.” Henry

v. Johnson, 950 F.3d 1005, 1015 (8th Cir. 2020) (quoting Askew, 191 F.3d at 957 (8th Cir.

1999)). Thus, the Court’s grant of summary judgment on Woods’s claims of race and age

discrimination also “dictates the result” of her conspiracy claim. Id. Because Woods has failed

to show any constitutional violation, her conspiracy claim fails as a matter of law.

       Accordingly,

       IT IS HEREBY ORDERED that [59] Defendants’ Motion for Summary Judgment is

GRANTED.


       So Ordered this 28th day of July, 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE



                                                 23
